ACCEPTED
                                                                                       14-14-0838-cv
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               10/26/2015 6:29:13 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


                      No. 14-14-00838-CV
                                                                   FILED IN
       FINSERV CASUALTY CORP., CAPSTONE ASSOCIATED SERVICES    , LTDOF
                                                        14th COURT   ., APPEALS
                                                           HOUSTON, TEXAS
     LIQUIDATING MARKETING, LTD., RSL FUNDING, LLC, RSL-3B-IL, LTD.,
                                                        10/26/2015 6:29:13 PM
                 RSL-5B-IL, LTD. AND RSL SPECIAL-IV, LTD
                                                            CHRISTOPHER A. PRINE
                                                                   Clerk
                                     V.

                 TRANSAMERICA LIFE INSURANCE COMPANY AND
                TRANSAMERICA ANNUITY SERVICES CORPORATION


                  ON APPEAL FROM THE 165TH DISTRICT COURT
               IN HARRIS COUNTY, TEXAS, CAUSE NO. 2011-05238


              APPELLANTS’ UPDATED CERTIFICATE OF
            CONFERENCE FOR THEIR AMENDED MOTION
            TO AMEND BRIEF TO ADD RECORD CITATIONS


Michael Choyke                            E. John Gorman
State Bar No. 00793504                    State Bar No. 08217560
WRIGHT & CLOSE, LLP                       John R. Craddock
One Riverway, Suite 2200                  State Bar No. 04969800
Houston, Texas 77056                      THE FELDMAN LAW FIRM LLP
(713) 572-4321                            Two Post Oak Central
(713) 572-4320 (fax)                      1980 Post Oak Blvd., Suite 1900
choyke@wrightclose.com                    Houston, Texas 77056-3877
                                          (713) 850-0700
                                          (713) 850-8530 (fax)
                                          jgorman@feldlaw.com
                                          jcraddock@feldlaw.com


                                          COUNSEL FOR APPELLANTS
MAY IT PLEASE THE COURT:

      Appellants FinServ Casualty Corp., Capstone Associated Services, Ltd.,

Liquidating Marketing, Ltd. f/k/a Rapid Settlements, Ltd., RSL-3B-IL, Ltd., RSL-

5B-IL, Ltd., RSL Funding, LLC, and RSL Special-IV, Ltd. update their certificate

of conference for their amended motion for leave to amend their brief to add record

citations. At 5:50 p.m. on October 26, 2015, counsel for the Transamerica Parties

advised counsel for the appellants that his clients oppose the relief sought by the

amended motion for leave to amend their brief to add record citations. This notice

updates and corrects the certificate of conference that accompanies the amended

motion for leave to amend their brief filed by the appellants on October 26, 2015.

                                             Respectfully submitted,


                                              /s/ E. John Gorman
                                             E. John Gorman
                                             State Bar No. 08217560
                                             THE FELDMAN LAW FIRM LLP
                                             Two Post Oak Central
                                             1980 Post Oak Boulevard, Ste. 1900
                                             Houston, TX 77056-3877
                                             (713) 850-0700
                                             (713) 850-8530 (fax)
                                             jgorman@feldlaw.com

                                             Michael Choyke
                                             State Bar No. 00793504
                                             WRIGHT & CLOSE, LLP
                                             One Riverway, Suite 2200
                                         1
                                            Houston, Texas 77056
                                            (713) 572-4321
                                            (713) 572-4320 (fax)
                                            choyke@wrightclose.com

                                            COUNSEL FOR APPELLANTS

                     CERTIFICATE OF CONFERENCE

      I certify conferring with counsel for the Transamerica Parties, David Pybus,
by email exchanges on October 23 and 26, 2015, about the relief sought by the
original and amended motions for leave to amend the brief. On October 26, 2015,
at 5:50 p.m., Mr. Pybus advised that his clients oppose the relief requested by the
appellants. This certificate complies with the requirements with Texas Rule of
Appellate Procedure 10.1(a)(5).


                                             /s/ E. John Gorman
                                            E. John Gorman


                        CERTIFICATE OF SERVICE

      I certify delivering a true and correct copy of this updated certificate of
conference for the amended motion for leave to amend brief to all counsel of
record on October 26, 2015, in compliance with Texas Rule of Appellate
Procedure 9.5:


      David L. Pybus
      PREIS, PLC
      24 Greenway Plaza, Suite 2050
      Houston, TX 77046


                                              /s/ E. John Gorman
                                            E. John Gorman


                                        2
3